Citation Nr: 1723374	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-40 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional action is required prior to appellate review.

The Veteran filed a claim for PTSD in April 2008.  In order to prevail on his claim, the Veteran must show a current diagnosis of PTSD; credible supporting evidence that the claimed in-service stressor occurred; and medical evidence of a nexus between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2016).  

The evidence of record, particularly the November 2015 VA examination, reflects the Veteran was not diagnosed with PTSD, but that he does have a diagnosis of depression, and a previous diagnosis of anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that although a claim identifies only a single diagnosed disorder, it must be considered a claim for any disability that may reasonably be encompassed by that claim.  

Here, given the other psychiatric diagnoses of record to include depression and anxiety, and in accordance with the ruling in Clemons, the Veteran's appeal for service connection for PTSD must be broadly construed to encompass claims for service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and any other psychiatric disability. 

Because the question of whether a disability such as depression, anxiety, or any other psychiatric disorder is related to the Veteran's service is a medical question requiring expertise, regrettably, it is necessary for the Board to remand this issue for a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to determine the current diagnosis and etiology of any psychiatric disorder found to be present. The entire claims file, including this remand, should be made available to the examiner.

The examiner should identify each psychiatric disorder experienced by the Veteran and offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise related to service. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

2. Then, the AOJ should readjudicate the claim on appeal. If any decision is adverse to the Veteran, the AOJ should issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




